Scott, J. (dissenting):
Tn my opinion the order appealed from should be reversed. It is perfectly obvious that in asking the questions which were objected to the plaintiff was not examining the defendant through its secretary, but was trying to examine the secretary as an individual witness. I quite agree as to the usefulness, in the interest of justice, of the power to examine an adversary before trial, but I think that we should be careful to guard against the abuse of that power even if it does entail a certain amount of work upon the court.
Clarke, J., concurred.
Order affirmed, with ten dollars costs and disbursements.